UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1358


MANLI PRIEST; LUSI WEI,

                    Plaintiffs - Appellants,

             v.

ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:20-cv-00080-JAG)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Manli Priest and Lusi Wei, Appellants Pro Se. Daniel L. Robey, MIDKIFF, MUNCIE &
ROSS, P.C., Oakton, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Plaintiffs Manli Priest and Lusi Wei appeal the district court’s order dismissing their

civil action for failure to prosecute and denying their motion for extension of time. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Plaintiffs’ informal brief does not challenge the basis for the district court’s

disposition, they have forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2